FILED
                              NOT FOR PUBLICATION                           JUL 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



REFUGIO AGUIRRE-GOMEZ; et al.,                   No. 10-72023

               Petitioners,                      Agency Nos. A073-929-291
                                                             A073-929-292
  v.                                                         A073-929-293

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Refugio Aguirre-Gomez, Miriam Aguirre, and their minor child, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Singh v. Gonzales, 491 F.3d 1090, 1095 (9th Cir. 2007), and we deny the

petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because the motion was filed 14 years after the September 8,

1995, deportation order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to

establish the due diligence required for equitable tolling, see Singh, 491 F.3d at

1096-97.

      We need not consider petitioners’ remaining contentions in light of our

disposition.

      PETITION FOR REVIEW DENIED.




                                           2                                      10-72023